      Case 2:16-md-02740-JTM-MBN Document 12404 Filed 04/07/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE (DOCETAXEL)                      )     MDL No. 16-2740
PRODUCTS LIABILITY                               )
LITIGATION                                       )     SECTION: “H” (5)
                                                 )
This document relates to:                        )
Elizabeth Kahn, 16-17039                         )

                               ORDER AND REASONS

         Before the Court is Plaintiff’s Motion to Exclude Testimony of Dr. Azael
Freites-Martinez (Doc. 11355). The Court held oral argument on the Motion on
December 14, 2020. For the following reasons, the Motion is DENIED.


                                    BACKGROUND

         Plaintiffs in this multidistrict litigation (“MDL”) are suing several
pharmaceutical        companies      that   manufactured      and/or   distributed   a
chemotherapy drug, Taxotere or docetaxel, 1 that Plaintiffs were administered
for the treatment of breast cancer or other forms of cancer. Among these
companies are Defendants sanofi-aventis U.S. LLC and Sanofi U.S. Services
Inc. (collectively, “Sanofi” or “Defendants”). Plaintiffs allege that the drug
caused permanent alopecia—in other words, permanent hair loss. Plaintiffs
bring claims of failure to warn, negligent misrepresentation, fraudulent
misrepresentation, and more. The first bellwether trial was held in September
2019, and the second trial is set for 2021. 2
         In the instant Motion, Plaintiff Elizabeth Kahn, the second bellwether
plaintiff, moves to exclude the testimony of Dr. Azael Freites-Martinez. Dr.



1   Docetaxel is the generic version of Taxotere.
2   The second trial was continued due to the COVID-19 pandemic.
    Case 2:16-md-02740-JTM-MBN Document 12404 Filed 04/07/21 Page 2 of 8




Freites-Martinez is an onco-dermatologist, and Sanofi intends to call him as
an expert witness at trial. Sanofi opposes Plaintiff’s Motion.


                                    LEGAL STANDARD

       The admissibility of expert testimony is governed by Federal Rule of
Evidence 702, which provides as follows:
       A witness who is qualified as an expert by knowledge, skill,
       experience, training, or education may testify in the form of an
       opinion or otherwise if:
               (a) the expert’s scientific, technical, or other specialized
               knowledge will help the trier of fact to understand the
               evidence or to determine a fact in issue;
               (b) the testimony is based on sufficient facts or data;
               (c) the testimony is the product of reliable principles and
               methods; and
               (d) the expert has reliably applied the principles and
               methods to the facts of the case. 3
       The current version of Rule 702 reflects the Supreme Court’s decisions
in Daubert v. Merrell Dow Pharms., Inc. 4 and Kumho Tire Co. v. Carmichael. 5
The threshold inquiry in determining whether an individual may offer expert
testimony under Rule 702 is whether the individual has the requisite
qualifications. 6 After defining the permissible scope of the expert’s testimony,
a court next assesses whether the opinions are reliable and relevant. 7 As the




3 FED . R. EVID . 702.
4 509 U.S. 579 (1993).
5 526 U.S. 137 (1999).
6 Wagoner v. Exxon Mobil Corp., 813 F. Supp. 2d 771, 799 (E.D. La. 2011). See also Wilson v.

  Woods, 163 F.3d 935, 937 (5th Cir. 1999) (“A district court should refuse to allow an expert
  witness to testify if it finds that the witness is not qualified to testify in a particular field or
  on a given subject.”).
7 See United States v. Valencia, 600 F.3d 389, 424 (5th Cir. 2010). See also Wellogix, Inc. v.

  Accenture, L.L.P., 716 F.3d 867, 881–82 (5th Cir. 2013).
                                                  2
    Case 2:16-md-02740-JTM-MBN Document 12404 Filed 04/07/21 Page 3 of 8




“gatekeeper” of expert testimony, the trial court enjoys broad discretion in
determining admissibility. 8
       First, to assess reliability, a court considers whether the reasoning or
methodology underlying the expert’s testimony is valid. 9 The party offering the
testimony bears the burden of establishing its reliability by a preponderance
of the evidence. 10 Courts should exclude testimony based merely on subjective
belief or unsupported speculation. 11 Courts must, however, give proper
deference to the traditional adversary system and the role of the jury within
that system. 12 “Vigorous cross-examination, presentation of contrary evidence,
and careful instruction on the burden of proof are the traditional and
appropriate means of attacking shaky but admissible evidence.”                 13   After
assessing reliability, a court evaluates relevance. 14 In doing so, a court must
determine whether the expert’s reasoning or methodology “fits” the facts of the
case and will thereby assist the trier of fact in understanding the evidence. 15
       Federal Rule of Evidence 703 further provides that an expert may offer
opinions based on otherwise inadmissible facts or data but only if (1) they are
of the kind reasonably relied upon by experts in the particular field; and (2)
the testimony’s probative value substantially outweighs its prejudicial effect. 16


                                LAW AND ANALYSIS

       In her Motion, Plaintiff argues that (1) Dr. Freites-Martinez does not
have enough experience to qualify him as an expert, and (2) that Dr. Freites-

8 Wellogix, 716 F.3d at 881.
9 See Daubert, 509 U.S. at 592–93.
10 See Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998).
11 See Daubert, 509 U.S. at 590.
12 See id. at 596.
13 Id.
14 Burst v. Shell Oil Co., 120 F. Supp. 3d 547, 551 (E.D. La. June 9, 2015).
15 Id.
16 FED . R. EVID . 703.

                                               3
      Case 2:16-md-02740-JTM-MBN Document 12404 Filed 04/07/21 Page 4 of 8




Martinez is not qualified to offer case-specific opinions regarding Plaintiff
Kahn’s hair loss. The Court will address each argument in turn.

I.       Dr. Freites-Martinez’s Experience
         Plaintiff argues that the Court should not allow Dr. Freites-Martinez to
offer the following opinions given his level of experience:
                • His opinion that the widespread use of systemic
                  anticancer agents, their myriad combinations, and
                  underreporting of hair disorders make it difficult to
                  establish the true cause of chemotherapy-induced
                  alopecia;
                • his opinion that the mechanism of Taxotere-
                  induced alopecia is unclear because damage to hair
                  follicles by taxanes has not been elucidated; and
                • his opinion that a full medical history must be
                  obtained and analyzed to properly diagnose
                  alopecia. 17
Plaintiff emphasizes that Dr. Freites-Martinez only recently finished his
residency in 2016 and that he has less than one year of part-time experience
working as an onco-dermatologist. Plaintiff acknowledges that Dr. Freites-
Martinez has published articles relating to alopecia, but she argues that Dr.
Freites-Martinez published these articles while working under the supervision
of another doctor, Dr. Mario Lacuoture. Plaintiff suggests that Dr. Lacuoture
is largely responsible for the articles. In response, Sanofi emphasizes that the
parties discussed and presented the work of Dr. Freites-Martinez to the jury
in the first bellwether trial, the Earnest trial. Sanofi argues that Rule 702 does
not impose an age requirement and notes that Dr. Antonella Tosti, one of
Plaintiff’s experts, testified that Dr. Freites-Martinez is an expert regarding
chemotherapy regimens and persistent alopecia.


17   See Doc. 11355-1 at 4.
                                          4
     Case 2:16-md-02740-JTM-MBN Document 12404 Filed 04/07/21 Page 5 of 8




       The Court rejects Plaintiff’s argument that Dr. Freites-Martinez has
insufficient experience to qualify as an expert. From 2016 to 2018, Dr. Freites-
Martinez participated in a fellowship and treated patients alongside Dr. Mario
Lacouture, who is an established expert in dermatologic adverse events
associated with cancer therapies. 18 As a research fellow for Dr. Lacouture, Dr.
Freites-Martinez focused on hair disorders, and he saw hundreds of patients. 19
With Dr. Lacouture, he authored several publications addressing persisting
hair loss after treatment with docetaxel and other drugs. In addition to this,
he has worked with Plaintiff’s expert, Dr. Tosti, who called him an expert. 20
Currently, he is leading a clinical trial investigating persistent hair loss and
chemotherapy. Considering his close work with Dr. Lacouture and his focus on
hair disorders, Dr. Freites-Martinez has specialized knowledge regarding




18 Plaintiff admits as much. At oral argument, Plaintiff’s counsel acknowledged that Dr.
   Lacouture is a Sloan Kettering onco-dermatologist with a very specialized practice. Doc.
   12039 at 7. Counsel noted that Dr. Tosti testified that Dr. Lacouture is “a leading authority
   in the world.” Id. at 11. Also, in her briefing, Plaintiff noted that Dr. Tosti, “is a lot more
   akin to Dr. Lacouture than Dr. Freites-Martinez.” Doc. 11497 at 8.
19 Doc. 11415 at 4; Doc. 12039 at 21.
20 Doc. 11415-7 at 3.

               Q:     [I]s there anything in this book in particular about
                      persistent alopecia in chemotherapy regimens?
               A:     Yes. There is a chapter on hair disorders due to cancer
                      medications, and there is a -- permanent alopecia is
                      discussed.
               Q:     Who wrote that chapter?
               A:     I wrote that chapter with Freites Martinez.
               Q:     He’s the doctor that appeared on a couple of CME
                      articles, I believe?
               A:     Yes, CEs.
               Q:     Did he primarily write that chapter or did you?
               A:     He did the draft, and then I corrected the chapter.
               Q:     Do you think that he’s an expert with regard to
                      chemotherapy regimens and persistent alopecia?
               A:     I think somehow, he is because he wrote a lot on status,
                      this topic. He’s a young doctor, and this is more a review
                      because it’s a book.
                                               5
      Case 2:16-md-02740-JTM-MBN Document 12404 Filed 04/07/21 Page 6 of 8




chemotherapy-induced alopecia. His few years of experience render him
qualified, and the Court sees no reason to exclude his testimony.

II.     Dr. Freites-Martinez’s Case-Specific Opinions
        Plaintiff argues that the Court should not allow Dr. Freites-Martinez to
opine that Plaintiff Kahn “suffers from persistent alopecia with a predominant
androgenetic pattern after different chemotherapies and endocrine therapy”
and that this androgenetic pattern “suggests a strong Tamoxifen influence.” 21
Plaintiff emphasizes that Dr. Freites-Martinez is not licensed in the United
States and did not examine Plaintiff Kahn in person. Plaintiff argues that Dr.
Freites-Martinez did not apply a proper methodology, and she avers that
because Sanofi has not proven general causation, Dr. Freites-Martinez cannot
opine on specific causation. 22 In response, Sanofi notes that Dr. Tosti does not
report taking or passing any licensing exam in the United States, and unlike
Dr. Freites-Martinez, Dr. Tosti never received any training in the United
States but received all her training overseas. Sanofi further avers that Dr.
Freites-Martinez has a sound basis for his opinions.
        Federal Rule of Evidence 702 does not impose a professional license
requirement. 23 Dr. Freites-Martinez, therefore, need not be licensed in the
United States to opine on Plaintiff Kahn’s hair loss. 24 Indeed, Dr. Freites-
Martinez is currently a practicing dermatologist in Spain and the Canary
Islands. He testified that he treats “cancer patients about their adverse events

21 Doc. 11355-1 at 6.
22 Specifically, Plaintiff’s counsel made this statement at oral argument: “[N]obody proves
   general causation and you don’t get to jump over that hurdle and just go to talk about
   specific causation if you have alleged and taken on the burden of proving it.” Doc. 12039 at
   31.
23 Malbrough v. State Farm Fire & Cas. Co., 1996 WL 565819, *2 (E.D. La. Sept. 27, 1996)

   (“State licensing requirements do not automatically bar testimony by an expert witness in
   federal court—the expertise of the witness is measured by knowledge, skill, experience,
   training or education.”).
24 As Sanofi notes, there is no evidence showing that Dr. Tosti is licensed in the United States,

   yet she has provided specific causation opinions in this MDL.
                                               6
     Case 2:16-md-02740-JTM-MBN Document 12404 Filed 04/07/21 Page 7 of 8




on the cancer therapy, especially hair problems in cancer patients.”                   25


Considering this and his work with Dr. Lacouture discussed above, Dr. Freites-
Martinez is qualified to opine on Plaintiff Kahn’s hair loss.
       Next, the Court rejects Plaintiff’s argument that before offering evidence
on specific causation, Sanofi is required to prove general causation. For the
reasons provided in its opinion on Plaintiff’s Motion to Exclude Testimony of
John Glaspy, M.D., this argument falls flat. 26 In addition, the Court finds it
inconsequential that Dr. Freites-Martinez did not examine Kahn in person. In
his report, Dr. Freites-Martinez wrote as follows:
             I have reviewed the clinical chart of the patient Ms.
             Elizabeth Kahn. . . . I have received documentation
             regarding relevant clinical data, including clinical
             images and notes of the dermatologic examinations
             performed on September 4, 2020 by Dr. Antonella
             Tosti and September 22, 2020 by Dr. Mamina
             Turegano, who were able to conduct in-person
             evaluations of the patient. I have further reviewed the
             expert reports of Drs. Tosti and Curtis Thompson, and
             testimony of Drs. Tosti and Thompson, as well as
             candid photographs of Ms. Kahn and her family
             members. . . . I base my opinions on my review of these
             materials, as well as relevant medical literature and
             documents and my training, experience and research
             as a dermatologist specialist in hair disorders in
             cancer patients. 27
He further indicates that he conducted a differential diagnosis, and he provides
a thorough analysis explaining his work. The Court finds, then, that Dr.
Freites-Martinez has based his opinions on sufficient facts and data. The Court



25 Doc. 11415 at 8.
26 See Doc. 11780. (“Plaintiff Kahn bears the burden of proving that Taxotere caused her
   injury, and she must prove both general and specific causation.”). See also Doc. 11684
   (Order and Reasons on Plaintiff’s Motion for Partial Summary Judgment on Affirmative
   Defenses Concerning Alternative Causes).
27 Doc. 11415-1 at 16.

                                             7
   Case 2:16-md-02740-JTM-MBN Document 12404 Filed 04/07/21 Page 8 of 8




does not see how his failure to conduct an in-person examination has affected
the reliability of his opinion, and Plaintiff will have the opportunity to explore
this before the jury on cross-examination.
      Although the Court finds that Dr. Freites-Martinez is qualified to offer
the opinions in his report, the Court notes that Sanofi has designated several
experts to testify on the issue of specific causation. The Court will not allow
Sanofi to offer cumulative testimony. Sanofi will need to streamline its
evidence on this issue.



                                CONCLUSION
      For the foregoing reasons, Plaintiff’s Motion to Exclude Testimony of Dr.
Azael Freites-Martinez (Doc. 11355) is DENIED.


      New Orleans, Louisiana, this 7th day of April, 2021.




                                         JANE TRICHE MILAZZO
                                         UNITED STATES DISTRICT JUDGE




                                        8
